 

 

 

 

 

 

 

ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS

 

This Assignment and Assumption on of Membership Interests Agreement (this
“Agreement"') is entered  into as of  August  31, 2020  by  and  between
 Innovative  Separations.  LLC  NB (“Assignor"). and New Bridge Global Ventures.
Inc. (“Assignee” ).

 

WHEREAS. Assignor owns 50% of membership interests (“Assigned Interests”) of
Innovative Separations NB, LL C. a Nevada limited liability company (“Company")
and

 

WHEREAS . Assignor has agreed to assign. transfer and sell to Assignee. and
Assignee has agreed to purchase from Assignor all of  Assignor's  right ,  title
and  interest in  the  Assigned  Interests for a total purchase price of
1,500,000 common shares par value $0.000 l of New Bridge Global Ventures. Inc.
--NBGY Stock"

 

NOW. THEREFORE , in consideration of the mutual covenants. terms and conditions
set forth in this Agreement. and fi.)r other good and valuable consideration.
the receipt and sufficiency of which are hereby) acknowledged, the parties agree
as follows:

 

I .        Assignment.  Assignor hereby assigns and  transfers to Assignee all
of the Assignors  right. title and interest in and to the Assigned Interest,
including all voting. consent and financial rights now or hereafter existing and
associated with ownership of the Assigned Inter est.

 

2.Representations and Warranties of Assignor. The Assignor represents and
warrants that (a) Assignor is the true and lawful owner of the Assigned Interest
and has good title to the same: (b) the Assignor has made 110 prior assignment
or sale of the Assigned   Interest and that no other person or entity has any
right   title or interest therein: (c) the execution and delivery hereof by the
Assignor and the 

assignment of all its right. title and interest in and to the Assigned Interest
does not contravene any agreement to which the Assignor is a pa11y or by which
it or its prope11y. or the Corporation’s property is bound: ( u) no liens
encumbrances. charges or security interests of any kind exist on the date hereof
against the Assigned Interest: and (e) Assignor hereby warrants and defends
title to the Assigned Interest to Assignee against the claims and demands of all
per sons.

 

3.Representations and Warranties of Assignee. Assignee represents , warrants and
agrees that Assignee is acquiring the securities represented by the Assigned
Interest for its own account. solely for investment purposes. and not with a
view to resale of said securities. 

 

4.Acceptance by Assignee. Assignee: (a) accepts the assignment of all of Assi
gnor’s right. title and interest in and to the Assigned Interest: and (b) agrees
to be bound by all of the term s. covenant s. and 

conditions of this Agreement and of that ce11ain Operating Agreement of the
Company. as amended (the '"Operating Agreement”). a true. complete and correct
copy of which is attached hereto as Exhibit A. Assignee hereby indemnifies and
holds Assignor, and its manager. Directors. employees. members and agents harm
less against any and all losses. costs and expenses (including reasonable
attorneys arising out of any obligations of Assignee relating to the Assigned
Interest which occur on or after. or arise from events occurring on or after.
the date hereof.

 

5.Absolute Conveyance. The  conveyance  of  the  Assigned  Interest  hereunder
 is  an  absolute transfer w Assignee. free and clear of all liens and
restrictions . 

 

6.Heirs. Successors and Assigns. This Agreement shall bind and inure to the
benefit of the pai1ies hereto and their respective SL1ccessors and assigns. 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

7.Governing Laws. This Agreement and all other instruments referred to herein
shall be governed 

b). and shall be construed according to. the laws of the State of Nevada,
without regard to conflict or law rules.

 

8.Counterparts. This Agreement may be executed in any number of counterparts,
each of which 

\when so executed and delivered shall be deemed an original for all purposes,
and all such counterparts shall together constitute but one and the same
instrument.. A signed copy of' this Agreement delivered by either facsimile or
e-mail shall be deemed to have the same legal effect as delivery of' an original
signed copy of this; Assignment. Notwithstanding the foregoing. each party
hereto shall deliver original counterpart signatures to the other parties on or
before the date hereof

 

9.Amendments and Modifications. This Agreement may not be modified or amended
111 any manner other than by a written agreement signed by the party to he
charged. 

 

10.Defined Terms. Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to such terms in the Operating Agreement. 

 

 

 

IN WITNESS WHEREOF, the parties s hereto have executed this Agreement as of' the
date set forth above.

 

[ngbvex10z10_1.jpg] 

 

 

 

 

 

 

 

 

 

 